DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for four arrangements of eight lenses, does not reasonably provide enablement for every optical system comprising eight lenses. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical optimization, as well as the number of possible lens combinations.
Therefore, based on the discussions above concerning the art’s recognition that slight changes in optical systems can have widely varying results, the specification fails to teach the skilled artisan how to make the claimed products without resorting to undue experimentation to determine the arrangement of specific lenses.
Due to the large quantity of experimentation necessary to determine the specific arrangement of lenses, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that such systems have specific configurations, and changes to those configurations have widely varying results, and the breadth of the claims which fail to recite particular lens configurations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claims 2-9 are dependent on claim 1, Claims 11-19 are dependent upon claim 10, and Claims 21-25 are rejected and inheriting the deficiencies thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10, and 20 recite the limitation “an entrance pupil diameter of the optical image capturing system is denoted as HEP” and further "a thickness of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens at a height of half of the entrance pupil diameter away from the optical axis." It is unclear how the height half HEP should be defined, as the entrance pupil diameter is calculated from the configuration of all of the lenses in the optical system. As such, it is possible to have an entrance pupil diameter large enough such that the height half HEP is further away from the optical axis than the maximum diameter of the various lenses. Thus, one of ordinary skill in the art could not determine if a lens having such a diameter would be encompassed by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 9 of U.S. Patent No. 10,444,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in U.S. Patent No. 10,444,474 encompass the limitations in Application 16/900,170.
Application 16/900,170
PGPUB
U.S. Patent No. 10,444,474
Claim1:
An optical image capturing system, in order along an optical axis from an object side to an image side, comprising: 

a first lens having refractive power; 

a second lens having refractive power; 

a third lens having refractive power; 


a fourth lens having refractive power; 

a fifth lens having refractive power; 

a sixth lens having refractive power; 

a seventh lens having refractive power; and an image plane; 


wherein the optical image capturing system has a total of the seven lenses with refractive power; at least one lens among the first to the seventh lenses is made of glass; 

at least one lens among the first to the seventh lenses has positive refractive power; 

each lens of the first to the seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side; 



wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum field angle of the optical image capturing system; ETP1, ETP2, ETP3, ETP4, ETP5, ETP6, and ETP7 are respectively a thickness of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens at a height of half of the entrance pupil diameter away from the optical axis; SETP is a sum of the aforementioned ETP1 to ETP7; TP1, TP2, TP3, TP4, TP5, TP6, and TP7 are respectively a thickness of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens on the optical axis; STP is a sum of the aforementioned TP1 to TP7.



















wherein the optical image capturing system satisfies:

1≤f/HEP≤10;
0 deg<HAF<100 deg; and 0.5<SETP/STP <1; 


Claim1:
An optical image capturing system, from an object side to an image side, comprising: 

a first lens with negative refractive power; 

a second lens with positive refractive power; 

a third lens with positive refractive power; 

a fourth lens with negative refractive power; 

a fifth lens with positive refractive power; 
a sixth lens with positive refractive power; 

a seventh lens with positive or negative refractive power; an eighth lens with positive or negative refractive power; a first image plane, which is an image plane specifically for visible light and perpendicular to an optical axis, and a through focus modulation transfer rate (MTF) at central field of view of the first image plane has a maximum value at a first spatial frequency; and a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis, and a through focus modulation transfer rate (MTF) at central field of view of the second image plane has a maximum value at the first spatial frequency; wherein focal lengths of the eight lenses are denoted as f1, f2, f3, f4, f5, f6, f7 and f8 respectively, 

a focal length of the optical image capturing system is denoted as f, an entrance pupil diameter of the optical image capturing system is denoted as HEP, a distance on the optical axis from an object side of the first lens to the first image plane is denoted as HOS, a distance on the optical axis from the object side of the first lens to an image side of the eighth lens is denoted as InTL, a half maximum angle of view of the optical image capturing system is denoted as HAF, the optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the first image plane, a distance on the optical axis between the first image plane and the second image plane is denoted as FS, a vertical height between the optical axis and an intersection point, where an incident ray at the maximum angle of view passing through most marginal entrance pupil intersects with surface of the lenses is denoted as EHD, and a vertical height of 1/2HEP from the optical axis is smaller than the EHD of any one of the eight lenses, thicknesses of the first lens to the eighth lens at height of 1/2 HEP and in parallel with the optical axis are denoted as ETP1, ETP2, ETP3, ETP4, ETP5, ETP6, ETP7 and ETP8 respectively, a sum of the ETP1 to the ETP8 described above is SETP, thicknesses of the first lens to the eighth lens on the optical axis are TP1, TP2, TP3, TP4, TPS, TP6, TP7 and TP8 respectively, a sum of the TP I to the TP8 described above is STP, and 

conditions as follows are satisfied: 


1.0 f/HEP10.0, 
0 deg<HAF 60 deg, 
0.5:SETP/STP<1 and 
|FS|≤100pm
Claim 3
Claim 9
Claim 5
Claim 6
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 3
Claim 9
Claim 8


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (hereinafter Lee) (US 2018/0039049 A1) in view of Hsieh et al., (hereinafter Hsieh) (US 2017/0192200 A1) and Hudyma et al., (hereinafter Hudyma) (US 9,995,910).
With respect to Claim 10, Lee teaches an optical image capturing system (Figure 6), in order along an optical axis from an object side to an image side (see L1-3 through L8-3), comprising: a first lens having refractive power (L1-3, Figure 6; see also ¶[0083]); a second lens having refractive power (L2-3, Figure 6; see also ¶[0083]); a third lens having refractive power (L3-3, Figure 6; see also ¶[0083]); a fourth lens having refractive power (L4-3, Figure 6; see also ¶[0083]); a fifth lens having refractive power (L5-3, Figure 6; see also ¶[0083]); a sixth lens having refractive power (L6-3, Figure 6; see also ¶[0083]); a seventh lens having refractive power (L7-3, Figure 6; see also ¶[0083]); and an image plane (IMG, Figure 6); wherein the optical image capturing system has a total of seven lens with refractive power (Figure 6; see also ¶[0083]); at least one lens among the first lens to the seventh lens is made of glass (¶[0070]); at least one surface of at least two lenses among the first lens to the seventh lens has at least an inflection point (¶[0066]); at least one lens among the first lens to the third lens has positive refractive power (¶[0073]); at least one lens among the four lens to the seventh lens has positive refractive power (¶[0076]); each lens among the first to the seventh lenses has an object-side surface (see Figure 6), which faces the object side (see Figure 6), and an image-side surface (see Figure 6), which faces the image side (see Figure 6); wherein the optical image capturing system satisfies: 1.0≤ f/HEP≤10.0 (2.27, ¶]0193]), 0 deg<HAF≤ 60 deg (1/2 value of 2, ¶[0193]), 0.5≤HOS/HOI≤1.8 (Table 5, ¶[0193]); HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance between the object-side surface of the first lens and the image plane on the optical axis; HOI is a maximum height for image formation perpendicular to the optical axis on the image plane; HAF is a half of the maximum field angle of the optical image capturing system.
While Lee fails to teach 0.2≤EIN/ETL<1 wherein f is a focal length of the optical image capturing system; ETL is a distance in parallel with the optical axis between a coordinate point at a height of half of the entrance pupil diameter away from the optical axis on the object-side surface of the first lens and the image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of half of the entrance pupil diameter away from the optical axis on the object-side surface of the first lens and a coordinate point at a height of half of the entrance pupil diameter away from the optical axis on the image-side surface of the seventh lens, it would have been obvious to one having ordinary skill in the art before the effective date of the invention to combine the teachings of Lee having the optical image capturing system to satisfy such a condition, since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.1.).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical image capturing system of Lee to satisfy 0 deg < HAF < 60 deg as “it is favorable for boosting the advantage of large field of view of the image capturing optical lens assembly,” as taught by Hsieh (U.S. PG-Pub No. 2017/0192200; Paragraph 0040), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.1.). It would have been obvious to one having ordinary skill in the art before the effective date of the invention to modify the optical image capturing system of Lee such that one of the lenses is made of plastic as in Hudyma (US. 9,995,910) “to provide low distortion and low aberrational error” and “to reduce astigmatism,” as taught by Hudyma (column 10, lines 4-11), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) and in further view of Kim et al., (hereinafter Kim) (US 7,675,694).
With respect to claim 19, Lee in view of Hsieh teach the optical image capturing system of claim 10.
Lee in view of Hsieh fail to teach wherein at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500nm.
Kim teaches a wide-angle lens system (title and abstract) wherein at least one lens among the first lens to the seventh lens is a light filter (column 6, lines 13-18), which is capable of filtering out light of wavelengths shorter than 500nm (column 6, lines 13-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the invention to combine the teachings of Lee having the optical image capturing system with the teachings of Kim having a light filtering element to filter ultraviolet light for the purpose of having a wide-angle lens system ensuring a sufficient angle of view and having less distortion (column 6, lines 13-18).

Allowable Subject Matter
Claims 2, 4, and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 1,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies: wherein HOS is a distance between the object-side surface of the first lens and the image plane on the optical axis; HOI is a maximum height for image formation perpendicular to the optical axis on the image plane.”
With respect to claim 4, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 1,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point thereon.”
With respect to claim 11, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein at least one surface of at least one lens among the first lens to the third lens has at least a critical point.”
With respect to claim 12, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the object-side surface of the first lens is convex on the optical axis, and the image-side surface of the second lens is convex on the optical axis.”
With respect to claim 13, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies: 0< ED67/IN67<50; wherein ED67 is a horizontal distance between the sixth lens and the seventh lens at a height of half of the entrance pupil diameter away from the optical axis; IN67 is a horizontal distance between the sixth lens and the seventh lens on the optical axis.”
With respect to claim 14, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies: 0<ED12/IN12≤10; wherein ED12 is a horizontal distance between the first lens and the second lens at a height of half of the entrance pupil diameter away from the optical axis; 1N12 is a horizontal distance between the first lens and the second lens on the optical axis.”
With respect to claim 15, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies:0<ETP2/TP2≤3; wherein ETP2 is a thickness of the second lens at a height of half of the entrance pupil diameter away from the optical axis in parallel with the optical axis; TP2 is a thickness of the second lens on the optical axis.”
With respect to claim 16, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies:0<ETP6/TP6≤5; wherein ETP6 is a thickness of the sixth lens at a height of half of the entrance pupil diameter away from the optical axis in parallel with the optical axis; TP6 is a thickness of the sixth lens on the optical axis.”
With respect to claim 17, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies 0<ETP7/TP7≤5; wherein ETP7 is a thickness of the seventh lens at a height of half of the entrance pupil diameter away from the optical axis in parallel with the optical axis; TP7 is a thickness of the seventh lens on the optical axis.”
With respect to claim 18, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “The optical image capturing system of claim 10,” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “wherein the optical image capturing system further satisfies:MTFQ0≥0.2; MTFQ3≥0.01; and MTFQ7≥0.01 wherein MTFQ0, MTFQ3, and MTFQ7 are respectively values of modulation transfer function of visible light in a spatial frequency of 110 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane for visible light.”

Claims 20-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 20, though Lee (US 2018/0039049 A1) in view of Hsieh (US 2017/0192200 A1) disclose “an optical image capturing system (Figure 6), in order along an optical axis from an object side to an image side (see L1-3 through L8-3), comprising: a first lens having refractive power (L1-3, Figure 6; see also ¶[0083]); a second lens having refractive power (L2-3, Figure 6; see also ¶[0083]); a third lens having refractive power (L3-3, Figure 6; see also ¶[0083]); a fourth lens having refractive power (L4-3, Figure 6; see also ¶[0083]); a fifth lens having refractive power (L5-3, Figure 6; see also ¶[0083]); a sixth lens having refractive power (L6-3, Figure 6; see also ¶[0083]); a seventh lens having refractive power (L7-3, Figure 6; see also ¶[0083]); and an image plane (IMG, Figure 6); wherein the optical image capturing system has a total of seven lens with refractive power (Figure 6; see also ¶[0083]); at least one lens among the first lens to the seventh lens is made of glass (¶[0070]); at least one surface of at least two lenses among the first lens to the seventh lens has at least an inflection point (¶[0066]); each lens among the first to the seventh lenses has an object-side surface (see Figure 6), which faces the object side (see Figure 6), and an image-side surface (see Figure 6), which faces the image side (see Figure 6); wherein the optical image capturing system satisfies: 1.0≤ f/HEP≤10.0 (2.27, ¶]0193]), 0 deg<HAF≤ 60 deg (1/2 value of 2, ¶[0193]), 0.5≤HOS/HOI≤1.8 (Table 5, ¶[0193]); wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance between the object-side surface of the first lens and the image plane on the optical axis; HOI is a maximum height for image formation perpendicular to the optical axis on the image plane; HAF is a half of the maximum field angle of the optical image capturing system;” Lee in view of Hsieh fails to teach or suggest the aforementioned combination further comprising “0.9≤InS/HOS≤1.1; and 0.2≤EIN/ETL<1; InS is a distance on the optical axis between the aperture and the image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of half of the entrance pupil diameter away from the optical axis on the object-side surface of the first lens and the image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of half of the entrance pupil diameter away from the optical axis on the object-side surface of the first lens and a coordinate point at a height of half of the entrance pupil diameter away from the optical axis on the image-side surface of the seventh lens.”
With respect to claims 21-25, these claims depend on claim 20 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 20, 2022